DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-27 of U.S. Application 17/258,795 filed on August 19, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 2, 4, 26, and 27 have been entered.


Rejections under USC 102 and 103
Applicant's arguments filed on 08/19/2022 have been fully considered but they are not persuasive. 
As to applicant's arguments for independent claim 1 of “Amended claim 1 recites, among other elements, "an extendable and retractable sensor assembly comprising a plurality of sensor bars for sensing residue EM field on the wall of the pipe, each sensor bar having a first axis arranged in an angled manner with a second axis of the pipe, such that each point on the wall of the pipe is sensed by at least one sensor mounted on the plurality of sensor bars, notwithstanding changes in diameters of the pipe". Amended claim 26 recites similar elements. As such, the first receiving coil group 9 does not teach "each sensor bar having a first axis arranged in an angled manner with a second axis of the pipe" nor, "such that each point on the wall of the pipe is sensed by at least one sensor mounted on the plurality of sensor bars, notwithstanding changes in diameters of the pipe", as recited in amended claim 1. 
The Examiner also alleges that paragraph [0033] of Burkhardt teaches "extendable and retractable sensor assembly". However, paragraph [0033] of Burkhardt merely teaches "The supports 550, 555 may be configured to extend or retract in proportion to the rotation of the rotatable hub 540." However, supports 550, 555 is related to the exciter module 510, not related to a sensor module 130, which may contain one or a plurality of sensors 135. Therefore, Burkhardt at least fails to teach "each sensor bar having a first axis arranged in an angled manner with a second axis of the pipe, such that each point on the wall of the pipe is sensed by at least one sensor mounted on the plurality of sensor bars, notwithstanding changes in diameters of the pipe", as recited in amended claim 1. 
The remaining references are cited for other purposes and thus also fail to address the deficiencies of Hosohara and Burkhardt”, the Examiner respectfully disagrees for the reasons below:
Burkhardt abstract and par 18 discloses 130-150 may expand and retract as necessary to traverse the pipe.  Also par 20 discloses multiple angles in which the sensor can be orientated and data collected from all circumferences within the pipe. Therefore the sensor arms are able to sense each part of the pipe wall.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-8, 10, 15-21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hosohara et al (US Pat No. 5623203) in view of Burkhardt et al (USPGPub 20080042646). 

    PNG
    media_image1.png
    493
    775
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    508
    713
    media_image2.png
    Greyscale

Prior art: Hosohara and Burkhardt respectively

Regarding claim 1, Hosohara discloses an apparatus (7) for testing within a metal pipe (6), comprising: an exciter (8) for generating an electromagnetic (EM) field for exciting a wall of the metal pipe (col 5 lines 21-35 discloses generating fields for metal pipe); a sensor assembly (9-11) comprising a plurality of sensor bars (9) for sensing residue EM field on the wall of the pipe (col 5 lines 36-42 discloses sensing EM fields); a plurality of guide wheel assemblies (14 and 13) for supporting and moving the apparatus along the second axis of the pipe (at least forward and backward); and a control unit (17)for processing the sensed residue EM field from the sensor assembly (col 6 lines 39-55 discloses processing the EM field from the sensor assembly).Hosohara does not fully disclose extendable and retractable sensor assembly, each sensor bar having a first axis arranged in an angled manner with a second axis of the pipe, such that each point on the wall of the pipe is sensed by at least one sensor mounted on the plurality of sensor bars, notwithstanding changes in the diameters in the pipe.
However, Burkhardt discloses extendable and retractable sensor assembly (par 33 discloses the assemble extend or retract based on the rotation) each sensor bar (shown in fig 2a as 220/230) having a first axis (such as alpha shown in fig 2A) arranged in an angled manner with a second axis of the pipe (such as angle of 205), such that each point on the wall of the pipe is sensed by at least one sensor mounted on the plurality of sensor bars (par 20 discloses multiple angles in which the shoes are arranged and the sensors may obtain all the entire circumference with a single pass, therefore obtained each point of the wall), notwithstanding changes in the diameters in the pipe (par 18 and par 21 discloses able to extend and retract to pass through obstruction within the pipe).It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hosohara in view of Burkhardt in order to properly detect flaws in a pipe.


Regarding claim 2, Hosohara discloses wherein each sensor bar comprises a plurality of sensors (col 5 lines 36-50 discloses a plurality of sensors and fig 1 shows 9a as a plurality of sensors). 

Regarding claim 3, Hosohara discloses an apparatus wherein each of the sensors comprises coils (col 6 lines 39-55 discloses using coils).

Regarding claim 4, Hosohara discloses wherein the sensors in the each sensor bar are arranged in such a manner that an axis of a sensor forms an angle with the first axis of the sensor bar (col 6 lines 55-col 6 line 20 discloses forming at least a 90 degree angle with the sensor bar).

Regarding claim 5, Hosohara does not fully disclose wherein the angle is in a range from about 20-70.
However, Burkhardt discloses wherein the angle is in a range from about 20-70 (par 20 lines 1-10 discloses angled of 0-90 degrees). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hosohara in view of Burkhardt in order to detect flaws in a pipe.

Regarding claim 6, Hosohara does not fully disclose wherein the sensor assembly includes a plurality of expandable and retractable arms, and each arm has a sensor bar.
However, Burkhardt discloses wherein the sensor assembly includes a plurality of expandable and retractable arms, and each arm has a sensor bar (par 18 discloses modules 130, 140, and 150 expand during inspection). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hosohara in view of Burkhardt in order to traverse bends and obstacles in a pipe.

Regarding claim 7, Hosohara discloses wherein the sensor bars are substantially parallel to a surface of the wall of the pipe when the apparatus advances along the pipe (col 3 lines 55- col 4 line 10 discloses being parallel to the surface of the wall of the pipe). 

Regarding claim 8, Hosohara does not fully disclose wherein the sensor bars are configured to be in contact with the wall of the pipe when a diameter of the pipe change.
However, Burkhardt discloses wherein the sensor bars are configured to be in contact with the wall of the pipe when a diameter of the pipe change (par 24 lines 1-10 discloses being able to contact a pipe wall). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hosohara in view of Burkhardt in order to detect flaws in a pipe.

Regarding claim 10, Hosohara discloses wherein the guide wheel assemblies are extendable and retractable (col 5 lines 1-20 discloses springs and controller for the wheels to press the pipe. Therefore it is extendable and retractable). 

Regarding claim 15, Hosohara discloses wherein the exciter comprises a plurality of conductive coils (shown in figs 1-4). 

Regarding claim 16, Hosohara discloses wherein exciter further comprises a support structure and the plurality of conductive coils are mounted on an external surface of the support structure (shown in fig 1 with support structure). 

Regarding claim 17, Hosohara discloses wherein the plurality of conductive coils are detachable from each other (when arms are open, the coils at least rows such as 9a and 10a are detached from each other). 

Regarding claim 18, Hosohara discloses wherein each of the plurality of conductive coils has a connector for receiving current input (figs 1-4 show f0-f3 have a plurality of coils and connectors).

Regarding claim 19, Hosohara discloses wherein the support structure is collapsible to fit through a manhole (fits based on the size of the pipe). 
Regarding claim 20, Hosohara discloses wherein the exciter comprises at least one spacer for binding the plurality of conducive coils on the external surface of the support structure (spacer as built in structure of the exciter elements). 

Regarding claim 21, Hosohara discloses wherein comprising an attachment mounted at a front end and/or a rear end of the apparatus (at least at the rear end of the apparatus). 

Regarding claim 23, Hosohara discloses wherein the apparatus comprises a first guide wheel assembly mounted at a first end of the sensor assembly, and a second guide wheel assembly mounted at a second end of the sensor assembly (shown in figs 1-4 show line between 8 and 9/10 has flexible joint).

Regarding claim 24, Hosohara discloses wherein the apparatus comprises a first guide wheel assembly mounted at a first end of the sensor assembly, and a second guide wheel assembly mounted at a second end of the sensor assembly (shown in fig 1).

Regarding claim 25, Hosohara discloses wherein the apparatus comprises a third guide wheel assemblies mounted between the exciter and the second guide wheel assembly (placed multiple wheels as shown in figs 1-4 based on need). 

Regarding claim 26, Hosohara discloses wherein a method for testing a metal pipe (6), comprising: generating an electromagnetic (EM) field (using 8); exciting a wall of the metal pipe with the EM field (col 5 lines 21-35 discloses generating fields within the pipe); providing a sensor assembly (9-11) comprising a plurality of sensor bars (9) arranged in an angled manner (at least 90 degrees) with respect to WO 2020/010455PCT/CA2019/050949 - 24 - an axis of the pipe for sensing the EM field on a wall of a pipe (col 5 lines 36-42 discloses sensing EM fields), each sensor bar comprising a plurality of sensors; moving the sensor assembly along the second axis of the pipe (at least forward and backward); and sensing, by the sensor assembly, residue EM field on the wall of the pipe (abstract discloses sensing currents from the pipe). Hosohara does not fully disclose extendable and retractable sensor assembly each sensor bar having a first axis arranged in an angled manner with a second axis of the pipe, such that each point on the wall of the pipe is sensed by at least one sensor mounted on the plurality of sensor bars, notwithstanding changes in the diameters in the pipe.

However, Burkhardt discloses extendable and retractable sensor assembly (par 33 discloses the assemble extend or retract based on the rotation), each sensor bar (shown in fig 2a as 220/230) having a first axis (such as alpha shown in fig 2A) arranged in an angled manner with a second axis of the pipe (such as angle of 205), such that each point on the wall of the pipe is sensed by at least one sensor mounted on the plurality of sensor bars (par 20 discloses multiple angles in which the shoes are arranged and the sensors may obtain all the entire circumference with a single pass, therefore obtained each point of the wall), notwithstanding changes in the diameters in the pipe (par 18 and par 21 discloses able to extend and retract to pass through obstruction within the pipe). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hosohara in view of Burkhardt in order to properly detect flaws in a pipe.

Regarding claim 27, Hosohara discloses wherein comprising: outputting sensed data to a control unit; and detecting defects on the metal pipe (col 6 lines 40-55 discloses flaw detection).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hosohara et al (US Pat No. 5623203) in view of Burkhardt et al (USPGPub 20080042646) in further view of Jacobs et al (US Pat No 6232773). 

Regarding claim 9, Hosohara in view of Burkhardt does not fully disclose wherein the sensor bars include bristles.
However, Jacobs discloses wherein the sensor bars include bristles (col 5 lines 39-46 discloses having bristles on sensors). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hosohara in view of Burkhardt in view of Jacobs in order to contact and easily pass through the pipe.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hosohara et al (US Pat No. 5623203) in view of Burkhardt et al (USPGPub 20080042646) in further view of Danilov et al (USPGPub 20160167094).

Regarding claim 11, Hosohara in view of Burkhardt does not fully disclose wherein each of the guide wheel assemblies includes a brake.
However, Danilov discloses wherein each of the guide wheel assemblies includes a brake (abstract discloses braking kit). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hosohara in view of Burkhardt in view of Danilov in order to stop the inspection device. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hosohara et al (US Pat No. 5623203) in view of Burkhardt et al (USPGPub 20080042646) in further view of Wayman et al (USPGPub 20100300184). 

Regarding claim 12, Hosohara in view of Burkhardt does not fully disclose a handle for manually moving the apparatus through the pipe.
However, Wayman discloses a handle for manually moving the apparatus through the pipe (par 84/89 discloses handles for manually moving through the pipe). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hosohara in view of Burkhardt in view of Wayman in order to properly detect flaws in the pipe. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hosohara et al (US Pat No. 5623203) in view of Burkhardt et al (USPGPub 20080042646) in further view of Wilson et al (USPGPub 20160282504). 
Regarding claim 13, Hosohara in view of Burkhardt does not fully disclose wherein the control unit includes a battery for supplying a current to a processor, and wherein the processor modulates the current and supplies the modulated current to the exciter to generate the EM field.
However, Wilson disclose wherein the control unit includes a battery for supplying a current to a processor, and wherein the processor modulates the current and supplies the modulated current to the exciter to generate the EM field (par 24 discloses having a battery with the tool. Therefore would also be able to power the processor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hosohara in view of Burkhardt in view of Wilson in order to power the device while moving in a pipe. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hosohara et al (US Pat No. 5623203) in view of Burkhardt et al (USPGPub 20080042646) in further view of Littlestar et al (USPGPub 20190219473).
Regarding claim 14, Hosohara in view of Burkhardt does not fully disclose wherein the each arm is made of graphite composites. 
However, Littlestar discloses wherein the each arm is made of graphite composites (par  10 discloses having graphene sensors with the device. Therefore the arm would also contain graphite material). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hosohara in view of Burkhardt in view of Littlestar in order to have lightweight and sturdy material. 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hosohara et al (US Pat No. 5623203) in view of Burkhardt et al (USPGPub 20080042646) in further view of Paulson et al (USPGPub 20080204008). 

Regarding claim 22, Hosohara in view of Burkhardt does not fully disclose wherein the attachment is a tow ring attachment.
However, Paulson discloses wherein the attachment is a tow ring attachment (par 84 discloses straps to pull the unit). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hosohara in view of Burkhardt in view of Paulson in order to physically pull the unit through.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2858